Opinion issued September 27, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00639-CR
                            ———————————
               IN RE KENDRICK NORRIS ALRIDGE, Relator

            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, acting pro se, has filed a petition for writ of mandamus requesting

that we compel the Harris County Criminal Court at Law No. 13 to hear or rule upon

his purported petition for an expunction of criminal records.1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).


1
      Relator’s mandamus petition does not provide a cause number for any underlying
      case commenced by the filing of a petition for an expunction of criminal records.